DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-2 are cancelled.
Claims 3-4 are amended.
Claims 5-13 are new.
Claims 3-13 are pending.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIZUKA (JP2012234975 A, see English Machine Translation).
	Regarding claim 4, IIZUKA teaches a thermoelectric generator (see the waste heat generation device in which a plurality of thermoelectric power generation units are arranged side by side, see Abstract and Figs. 4-6) comprising:
a heat-receiving plate (see the heat receiving plate 10 in the thermoelectric power generation units 3A, 3B, 3C) comprising a heat-receiving surface (see the bottom surface of the heat receiving plate 10 in the thermoelectric power generation units 3A, 3B, 3C) configured to receive radiant heat (The heat of the workpiece W being conveyed is received as radiant heat by the heat receiving plates 10 of the thermoelectric power generation units 3A, 3B, 3C) (see Figs. 4-6 and P6);
a thermoelectric generation module (see the thermoelectric power generation modules 8 in the thermoelectric power generation units 3A, 3B, 3C) provided to a surface of the heat-receiving plate (see the top surface of the heat receiving plate 10 in the thermoelectric power generation units 3A, 3B, 3C) opposite from the heat-receiving surface, thermoelectric generation module having an area smaller than an area of the heat-receiving plate (see Figs. 4-6); 
a cooling plate (see the heat sink 11) provided to a surface of the thermoelectric generation module opposite from a surface where the heat-receiving plate is provided (see Fig. 4); and  
a temperature equalizer (see the coating film 14 & coating film 10a in the thermoelectric power generation units 3B, 3C, respectively) provided to the heat-receiving plate (see Figs. 4, 6) and configured to equalize a temperature of the heat-receiving surface by controlling a distribution of a radiant heat absorption rate of the heat-receiving surface (The coating films have a capability of this function; The metallic gloss surface exposed without coating & the coating film 14 & coating film 10a in the thermoelectric power generation units 3A, 3B, 3C have a distribution of a radiant heat absorption rate; see P8, “as is clear from FIG. 6, the blackness of the heat receiving surfaces of the thermoelectric power generation units 3A to 3C is set so as to gradually increase from the upstream side toward the downstream side   Here, on the lower surface of the heat receiving plate 10 of the most upstream thermoelectric power generation unit 3A that faces the workpiece W as the heat receiving surface, the metallic gloss surface itself is exposed without coating, while the thermoelectric power at the center is exposed. About the electric power generation unit 3B, stripe-like black coating is given to the lower surface of the heat receiving plate 10 with black coating such as black body spray. This coating film is denoted by reference numeral 14 in FIG. Furthermore, about the thermoelectric power generation unit 3C on the most downstream side, the entire lower surface of the heat receiving plate 10 is coated with black paint such as black body spray. This coating film is shown by the symbol 10a in FIG. Thereby, when comparing the black degree of the heat receiving plate 10 in each of the thermoelectric power generation units 3A to 3C in the conveyance direction of the workpiece W, the black region gradually increases in the downstream side from the upstream side”),
wherein the temperature equalizer comprises a first part of the heat-receiving surface that is disposed outside the thermoelectric generation module (see the first part of the bottom surface of the heat receiving plate 10 that is disposed outside the thermoelectric power generation module 8) and a second part of the heat-receiving surface that is inclined with respect to the first part of the heat-receiving surface and corresponds to the thermoelectric generation module (see the second part of the bottom surface of the heat receiving plate 10 that is inclined with respect to the first part of the bottom surface of the heat receiving plate 10 and corresponds to the thermoelectric power generation module 8) such that an incident angle of the radiant heat to the first part of the heat-receiving surface is larger than the incident angle of the radiant heat to the second part of the heat-receiving surface (The incident angle of the radiant heat to the first part of the bottom surface of the heat receiving plate 10 is larger than the incident angle of the radiant heat to the second part of the bottom surface of the heat receiving plate 10) (see Figs. 4-6).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 4.
	IIZUKA teaches the incident angle of the radiant heat to the first part of the heat-receiving surface is defined with respect to a first direction that is perpendicular to the first part of the heat-receiving surface, and the incident angle of the radiant heat to the second part of the heat-receiving surface is defined with respect to a second direction that is perpendicular to the second part of the heat-receiving surface (see the rejection of claim 4 and Figs. 4-6).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 5.
	IIZUKA teaches the incident angle of the radiant heat to the second part of the heat-receiving surface is zero with respect to the second direction perpendicular to the second part of the heat-receiving surface (see the rejections of claims 4, 5 and Figs. 4-6; The incident angle of the radiant heat to the second part of the bottom surface of the heat receiving plate 10 is zero).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over IIZUKA (JP2012234975 A, see English Machine Translation) as applied to claim 4 above.
	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 4.
	IIZUKA teaches the second part of the heat-receiving surface is a central region of the heat-receiving surface (The second part of the bottom surface of the heat receiving plate 10 is a central region of the bottom surface of the heat receiving plate 10) (see the rejection of claim 4 and Figs. 4-6).
	Regarding the claimed “wherein the first part of the heat-receiving surface is a peripheral region disposed outside the central region of the heat-receiving surface and recessed relative to the central region”, IIZUKA teaches the first part of the heat-receiving surface is a peripheral region disposed outside the central region of the heat-receiving surface (The first part of the bottom surface of the heat receiving plate 10 is a peripheral region disposed outside the central region) (see the rejection of claim 4 and Figs. 4-6), but does not explicitly disclose the claimed “recessed relative to the central region”.  However, Fig. 1 of IIZUKA teaches the peripheral region disposed outside the central region is recessed relative to the central region downward (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peripheral region so as to be recessed relative to the central region downward in the device of IIZUKA, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Response to Arguments
	Applicant's arguments filed on 04/26/2022 have been fully considered.
	Regarding claims 3, 8-13, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 4 in P1-P2, is persuasive, hereby, claims 3, 8-13 are under the condition for allowance.
	Regarding claims 4-7, Applicant’s argument regarding the amended and newly added claims has been considered, but are moot under the modified/new ground of rejections (see the full rejections of claims 4-7.
	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726